DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed December 22, 2020 and the Information Disclosure Statements (IDSs) filed December 22, 2020 and January 26, 2021.

Claims 1-19 are pending in the application.  Claims 1 and 12 are independent claims.

Response to Applicant’s Arguments
Applicant’s August 1, 2022, amendments overcome the previously applied rejection under 35 U.S.C. 112.  However, amendments and arguments have been considered but are not persuasive with regard to the rejections under 35 U.S.C. 102(a)(1) and 103.  
In particular, Applicant argues that “Robin does not relate to an optoelectronic device including individual smart pixels attached on a support…” (paragraph bridging pages 8 and 9 of Applicant’s August 1, 2022 Amendment).  However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “smart pixels”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that “Robin does not disclose ‘a support; at least one first electrically conductive layer covering the support; display pixel circuits comprising first and second opposing faces, bonded to the first electrically conductive layer” (paragraph bridging pages 8 and 9 of Applicant’s August 1, 2022 Amendment).  This argument is not persuasive as Robin teaches a support {14}; at least one first electrically conductive layer {34} covering the support; display pixel circuits comprising first and second opposing faces {“Second integrated circuit 14 comprises electronic components, not shown, especially transistors, used to control the light-emitting diodes 16 of first integrated circuit 12” (paragraph [0036]); such transistors will have opposing faces}, bonded to the first electrically conductive layer {34}.
Applicant further argues that “Robin does not disclose ‘each display pixel circuit comprising a respective electronic circuit’, as there is a single electronic circuit, 14, connected to the light-emitting diodes” (third full paragraph on page 9 of Applicant’s August 1, 2022 Amendment).  This argument is not persuasive as Robin teaches transistors connected to the LEDs 16 and there will be connection circuitry included to make such connections to each respective pixel to provide electricity to such pixel.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20160141469 A1 to Robin et al. (referred to hereafter as “Robin”).

Regarding claim 1, Robin teaches an optoelectronic device {Figure 2} comprising: a support {14}; at least one first electrically-conductive layer {34} covering the support; display pixel circuits {24/26/28} comprising first {top of 24/26/28} and second {bottom of 24/26/28} opposite surfaces bonded to the first electrically-conductive layer {34}, each display pixel circuit comprising a respective electronic circuit {14; “Second integrated circuit 14 comprises electronic components, not shown, especially transistors, used to control the light-emitting diodes 16 of first integrated circuit 12” (paragraph [0036])} comprising the first surface {top of 24/26/28}  and a third surface {bottom of 14} opposite to the first surface, the first surface being bonded to the first electrically-conductive layer {34}, and an optoelectronic circuit {12} bonded to the third surface comprising at least two light-emitting diodes {16}, each light emitting diode comprising electrodes {30; “Connection elements, similar to connection elements 32 and 34 and which are not shown, electrically connect conductive blocks 38 to control chip 14” (paragraph [0049])}, at least one of the electrodes of each light-emitting diode being connected to the electronic circuit by the third surface {30; “Connection elements, similar to connection elements 32 and 34 and which are not shown, electrically connect conductive blocks 38 to control chip 14” (paragraph [0049])}, the optoelectronic circuit further comprising photoluminescent blocks {40} covering the light-emitting diodes and electrically-conductive or semiconductor walls {54, 58} surrounding the photoluminescent blocks; and at least one second electrically-conductive layer {32} electrically coupled to at least one of the display pixel circuits. Regarding claim 2 (that depends from claim 1), the Robin second electrically-conductive layer {32} at least partially covers said at least one of the display pixel circuits. Regarding claim 3 (that depends from claim 2), Robin teaches the second electrically-conductive layer {32} is electrically coupled to the walls {54/58} of said at least one of the display pixel circuits. Regarding claim 4 (that depends from claim 1), Robin teaches the second electrically-conductive layer {32} is, for at least one of the display pixel circuits, in contact with an electrically-conductive pad {34} of the electronic circuit located on the side of the third surface. Regarding claim 5 (that depends from claim 1), Robin teaches the second electrically-conductive layer {32} extends on the support {14} and wherein the second electrically-conductive layer {32} is, for said at least one of the display pixel circuits, in contact with an electrically-conductive pad {34} of the electronic circuit located on the side of the first surface. Regarding claim 6 (that depends from claim 1), Robin teaches a first electrically-insulating layer {36} covering the first electrically-conductive layer between the display pixel circuits and interposed between the first electrically-insulating layer and the second electrically-conductive layer. Regarding claim 7 (that depends from claim 1), Robin teaches for each display pixel circuit, a second electrically-insulating layer {36} covering the sides of the display pixel circuit. Regarding claim 8 (that depends from claim 1), Robin teaches for each display pixel circuit, the optoelectronic circuit of the display pixel circuit comprises a first semiconductor layer {28} supporting the walls and the photoluminescent blocks and, for each light-emitting diode {16}, a stack {24/26} resting on the first semiconductor layer on the side opposite to the photoluminescent blocks and comprising a second doped semiconductor layer {24} of a first conductivity type, an active layer {26}, and a third doped semiconductor layer {28} of a second conductivity type opposite to the first conductivity type, the stacks being distinct. Regarding claim 9 (that depends from claim 8), Robin teaches each display pixel circuit comprises, for each stack, a conductive pad {34} in contact with the first semiconductor layer {28} and bonded to the electronic circuit of the display pixel circuit. Regarding claim 10 (that depends from claim 1), Robin teaches at least two first separate electrically-conductive layers {34 left, 34 right} covering the support {14}, display pixel circuits among the display pixel circuits being bonded to each first electrically-conductive layer, the device further comprising at least two second electrically-conductive layers {32 left, 32 right}, each being electrically coupled to electronic circuits among the display pixel circuits. Regarding claim 11 (that depends from claim 10), Robin teaches the first two electrically-conductive layers {34 left, 34 right} and the second two electrically-conductive layers {32 left, 32 right}have the shape of parallel strips. Regarding claim 12, Robin teaches a method of manufacturing an optoelectronic device {Figure 2}, comprising the steps of: a) manufacturing display pixel circuits {50} comprising first {top of 24/26/28} and second {bottom of 24/26/28} opposite surfaces, and each comprising a respective electronic circuit {14; “Second integrated circuit 14 comprises electronic components, not shown, especially transistors, used to control the light-emitting diodes 16 of first integrated circuit 12” (paragraph [0036])} comprising the first surface {top of 24/26/28} and a third surface {bottom of 14} opposite to the first surface, and an optoelectronic circuit {12} bonded to the third surface and comprising at least two light-emitting diodes {16}, each light emitting diode comprising electrodes {30; “Connection elements, similar to connection elements 32 and 34 and which are not shown, electrically connect conductive blocks 38 to control chip 14” (paragraph [0049])}, at least one of the electrodes of each light-emitting diode being connected to the electronic circuit {12} by the third surface {“Connection elements, similar to connection elements 32 and 34 and which are not shown, electrically connect conductive blocks 38 to control chip 14” (paragraph [0049])}, the optoelectronic circuit further comprising photoluminescent blocks {40} covering the light-emitting diodes {16} and electrically-conductive or semiconductor walls {54, 58} surrounding the photoluminescent blocks; 
Robin teaches that the optoelectronic device can be “a display screen or an image projection device” ( paragraph [0002]).  As such, it would be expected that manufacture of such a display screen or image projection device would include b) manufacturing a support covered with at least one first electrically-conductive layer; c) bonding the first surface of the electronic circuit) of each display pixel circuit to the first electrically-conductive layer; and d) forming at least one second electrically-conductive layer electrically coupled to at least one of the display pixel circuits. Regarding claim 13 (that depends from claim 12), the Robin second electrically-conductive layer {32} at least partially covers said at least one of the display pixel circuits. Regarding claim 14 (that depends from claim 12), Robin teaches the second electrically-conductive layer {32} is electrically coupled to the walls {54/58} of said at least one of the display pixel circuits. Regarding claim 15 (that depends from claim 12), Robin teaches the second electrically-conductive layer {32} is, for at least one of the display pixel circuits, in contact with an electrically-conductive pad {34} of the electronic circuit located on the side of the third surface. Regarding claim 16 (that depends from claim 13), Robin teaches the second electrically-conductive layer {32} extends on the support {14} and wherein the second electrically-conductive layer {32} is, for said at least one of the display pixel circuits, in contact with an electrically-conductive pad {34} of the electronic circuit located on the side of the first surface. Regarding claim 17 (that depends from claim 13), Robin teaches, between steps c) and d), the step of forming a first electrically-insulating layer {36} covering the first electrically-conductive layer between the display pixel circuits and interposed between the first electrically-insulating layer and the second electrically-conductive layer. Regarding claim 18 (that depends from claim 13), Robin teaches, before step c), the step of forming, for each display pixel circuit, further, a second electrically-insulating layer {36} covering the sides of the display pixel circuit. Regarding claim 19 (that depends from claim 13), Robin teaches step a) comprises forming, for each light-emitting diode, a stack {24/26} resting on a first semiconductor layer {28} and comprising a second doped semiconductor layer {24} of a first conductive type, an active layer {26}, and a third doped semiconductor layer {28} of a second conductivity type opposite to the first conductivity type, the stacks being distinct.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826